DWIGHT, P. J.
The application was for authority to construct and operate the petitioner’s road upon and along Main street, in the village of Honeoye Falls. It was made under section 11, art. 1, of the railroad law (Laws 1890, c. 565.) Notice, as required by the section cited, was given to the board of trustees of the village, and they appeared, and opposed the application. It was heard on the petition of the applicant, supported by numerous affidavits, on the one hand, and on the remonstrance of residents and property holders on the street, and affidavits, on the other hand. The court denied the application, and awarded to the trustees of the village costs of the proceeding, as of an action, to be paid by the petitioner. The appeal is from the last-mentioned provision of the order.
*968It is plain that the question involved is one of definition. If the application and its prosecution was a special proceeding, then the costs as of an action were properly awarded, in the discretion of the court, (Code Civil Próc. § 3240:1 and that it was such we have no doubt. It was not an action. It must therefore have been a special proceeding or a motion. What is a motion is defined by sections 767, 768, of the Code of Civil Procedure. By that- definitian an order is a direction of court or judge made in an action or special proceeding, and the application for such an order is a motion. This we think indicates the characteristic which distinguishes a motion from a special proceeding, viz.: that a motion is an application in a proceeding—by action or otherwise—already pending or about to be commenced, upon which it depends for jurisdiction; whereas a special proceeding is an independent prosecution of a remedy, in which jurisdiction is obtained by original process. This is in harmony with the definition, or partial definition, of a special proceeding, contained in, sections 3333, 3334, of the same Code. By those sections it is declared that every prosecution, other than an action, for the protection or enforcement of a right, or the redress or prevention of a wrong, is a special proceeding. This does not purport to be an exhaustive definition of a special proceeding, but it is probably sufficient for the purposes of this discussion. It indicates that a special proceeding is the prosecution of a remedy by original process, and independently of any other proceeding, which is opposed to the definition of a motion. Counsel for the appellant argue that the application in this case is not within the last definition, because it is not for the enforcement of a right,, but for' the procurement of a favor; but we think the criticism is not just. The general railroad law, under which this application was made, gives to every railroad corporation, subject to the limitations and requirements of the same statute, “power to construct its road across, along, or upon any * * * highway * * * which the route of its road shall intersect or touch,” (article 1, § 4, subd. 4,) but by section 11, already cited, makes it a condition precedent of the exercise of that power, in respect to a street in any incorporated village, that it shall procure the order of the supreme court at special term, on notice to the board of trustees of such village. Undoubtedly the word “power,” as used in the provision ■of statute above quoted, is synonymous with “right,” and the effect •of the provision is to give to the railroad, subject to certain conditions, the right to build its road along the highway; and it was to bring itself within the conditions necessary for the exercise of that right that this application was made. The fact that the court has the power to refuse the order asked for does not change the nature ■of the application. It was in a very proper sense a proceeding for the enforcement of a right claimed by the petition, though not •granted by the court. But, as already said’ the definition of section 3334 does not purport to be exhaustive. It declares that certain prosecutions are special proceedings, but it does not exclude .all other proceedings from the same category. This application was •certainly not an action. It was not a motion in any action or other *969proceeding. It must have been, we suppose, a special proceeding. "This precise question seems not to have been adjudicated in any reported case, but the decisions in the following cases are in accord with the principles above stated. Railroad Co. v. Davis, 55 N. Y. 145; In re Jetter, 78 N. Y. 601; In re Long, (Sup.) 15 N. Y. Supp. 657; In re Holden, 126 N. Y. 589, 27 N. E. Rep. 1063. We •can have no doubt that the proceeding on this application was a special proceeding, within the provision of section 3240 of the Code of Civil Procedure, and that costs as of an action were properly awarded to the respondents, in the discretion of the court. The order appealed from must be affirmed, with costs. So ordered. All •concur.